Citation Nr: 1637057	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  08-30 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Army from December 1967 through July 1969.

This appeal comes to the Board of Veterans' Appeals ("Board") from a November 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in San Juan, Puerto Rico (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran's appeal for service connection for an acquired psychiatric disorder, other than PTSD, has previously been before the Board.  In April 2012, the Board remanded this issue for additional development, to include the procurement of a VA examination and opinion.  In March and November 2014, the Board remanded this issue for additional examinations and the acquisition of updated VA treatment records.  Then, in July 2015, the issue was remanded for an addendum VA examination and opinion.  These requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the November 2014 Board decision, the Board denied the issue of service connection for PTSD.  The Veteran did not appeal the Board's denial.  Thus, the issue of service connection for PTSD is no longer on appeal before the Board.

Additionally, the Board notes the Veteran testified before a decision review officer ("DRO") in December 2008.  A transcript of that hearing is associated with the claims folder. 

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems.  The VBMS record contains additional VA treatment records submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, as discussed below, the Board finds that the benefit to which the evidence relates may be fully granted on appeal without referral to the AOJ.  38 C.F.R. § 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.


FINDING OF FACT

The medical evidence indicates the Veteran's depression is proximately due to or the direct result of his service-connected peripheral polyneuropathies and diabetes mellitus. 


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has depression secondary to his service-connected diabetes mellitus and upper and lower extremity peripheral neuropathy disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the VA's duty to assist the Veteran in developing this claim, a review of the record reveals that the Veteran's service treatment records have been obtained, as have the Veteran's post-service VA medical records, and any identified private treatment records. Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Furthermore, the Board is granting in full the benefit sought on appeal.  As the Board is granting the claim of service connection for depression, the claim is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001). 

Service Connection for an Acquired Psychiatric Disorder

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted, on a secondary basis, for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  That is, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  38 C.F.R. § 3.310(b).  

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A Veteran need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In the instant appeal, the Veteran is seeking service connection for an acquired psychiatric disorder.  Throughout his appeal, the Veteran asserts his current psychiatric disability was caused by his time in-service, specifically his service in Vietnam.  

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  38 U.S.C.A. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran has been diagnosed with varying psychiatric conditions, including a dysthymic disorder, major depressive disorder, and a depressive disorder, not otherwise specified.  See private treatment records of Dr. R.F., dated December 2001; VA Mayaguez Outpatient Clinic Note, dated June 2004;  San Juan VA Clinic Note dated October 2005 and April 2014; and VA Psychiatric Evaluation Note dated May 2015.  As such, the evidence shows the presence of a current psychiatric disorder.  Therefore, the Board finds the first element of service connection is met. 

A review of the Veteran's STRs reveals no evidence of a diagnosis, or treatment for, or any complaints of a psychiatric disorder while in-service.  Rather, the first evidence of treatment or complaints for psychiatric symptoms does not occur until December 2001.  However, the lack of an in-service occurrence is not fatal to the Veteran's claim.  As discussed above, a disability may be connected on a secondary basis, where the evidence shows: (1) a current disability; (2) the presence of a current service-connected disability; and (3) probative evidence establishing a nexus (i.e. a link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The evidentiary record has already established service-connection for the Veteran's diabetes mellitus and peripheral neuropathies of the bilateral upper and lower extremities (herein after described as "peripheral polyneuropathies").  See Rating Decision dated October 2012.  Therefore, the Board finds that both the first and second elements of secondary service connection have been met.  As such, the Board must next evaluate the medical evidence, including the medical and lay opinion evidence, to determine whether a nexus between the Veteran's current psychiatric disorder and his service connected physical disabilities exists. 

The Veteran initially sought treatment for symptoms of a psychiatric disorder in December 2001.  See private treatment records of Dr. R.F., dated December 2001.  Following an initial psychiatric evaluation with Dr. R.F., the Veteran was diagnosed with "a depressive disorder," not otherwise specified ("NOS"), with an Axis IV of "multiple physical conditions."  The record contains an additional diagnosis of "depression" with "physical pain" from Dr. M.F.  See Psychiatric Medical Report dated April 2002.  Additionally, in an award of Social Security disability benefits in February 2002, the agency cited medical findings that the Veteran's "mental impairment is aggravated by pain and poor physical health."  See 2002 Notice of Decision from the Social Security Administration.  Lastly, an October 2009 VA examination appears to attribute the Veteran's depressive condition to his diagnosed physical conditions of polyneuropathies.  See VA Examination dated October 2009.  While these opinions do not provide specific rationales or clinical findings connecting the Veteran's psychiatric symptoms to his service-connected disabilities, the Board finds there is sufficient evidence to make that inference.  Therefore, the Board finds the medical record contains sufficient evidence to establish a nexus between the Veteran's service-connected diabetes mellitus and peripheral polyneuropathies, and his current psychiatric disability. 

The Board is aware the evidentiary record contains multiple VA examinations and opinions which state the Veteran's current psychiatric disorder was not caused by a service-connected condition.  For the reasons discussed below, the Board finds these VA examinations and opinions are not probative and finds the overall evidentiary record suggests the Veteran's acquired psychiatric disorder is secondary to his service connected peripheral polyneuropathies. 

As discussed above, the issue of service connection for the Veteran's current acquired psychiatric disorder has been before the Board on several occasions.  As a result of these prior remands, the record contains VA examinations and opinions from August 2012, May 2014, January 2015, and October 2015 which state the Veteran's current psychiatric disability is not related to his military service.  Despite the number of such opinions, the Boards finds their determinations and rationale to be factually flawed and therefore of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

On this point, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

That being said, the Board finds the VA examinations and opinions rely on inaccurate facts when discussing the issue of secondary service connection.  Specifically, the August 2012, May 2014, and October 2015 VA opinions state the Veteran sought psychiatric treatment beginning in 2001 for "stressors [related to] retirement issues."  However, a review of the Veteran's private psychiatric records revealed that he initially sought treatment in December 2001 with the "chief complaint" of "difficulty staying asleep," and secondary complaints of "aches and pains."  See undated summary of treatment from Dr. R. F ("private treatment summary").  At the time, the Veteran reported low energy, irritability, and difficulty enjoying pleasurable activities.  During subsequent visits, the Veteran spoke about his military service, and was observed to be "obsessed by his frustration with the accident in Vietnam," from which he claimed to have been injured.  The psychiatrist reported that the Veteran had difficulty adjusting to the sedentary life of retirement, but also reported that he had become "more and more concerned with the accident he had in Vietnam."  Therefore, although the Veteran's retirement was noted during these examinations, it was not the sole reason the Veteran initially sought treatment.  Moreover, the Veteran's retirement was not the sole factor in his diagnosis of a depressive disorder. 

Secondly, the Board finds these VA examinations and opinions overlook probative evidence within the record which indicates the Veteran's depressive disorder could be secondary to service-connected disabilities.  Specifically, the Veteran's private psychiatrists attributed the development of his depression to the physical pain and limitations caused by various diagnosed conditions, including peripheral polyneuropathies.  Despite these private positive nexus statements, the VA examiners continued to deny any evidence of secondary service connection.  Notably, the November 2014 and January 2015 VA examinations and opinions did not reference or rebut the positive nexus opinions supplied by the Veteran's private physicians.  The Court has held that a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  As such, the Board finds these VA opinions and rationales of little probative value. 

For those VA examinations and opinions which did prove a rationale denying secondary-service connection, the Boards finds their reasoning and logic to be factually flawed.  For example, in May 2014, the VA examiner opined the evidence did not support a claim for secondary service connection because of a 2006 treatment record which described the Veteran's peripheral polyneuropathies as mild to moderate.  The Board finds this rationale is insufficient to deny a grant of secondary service connection.  Moreover, this reasoning overlooks earlier evidence which suggests the Veteran experienced cyclical symptoms of his diabetes.  See private treatment notes of Dr. R.F., dated January 2002 through July 2006.  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  As this May 2014 VA examination and opinion does not consider the totality of the objective findings, the Board finds it is of less probative value.  

More recently, an October 2015 VA examination and opinion denied any evidence of secondary service connection because the Veteran was not diagnosed with diabetes mellitus until 2009.  However, this statement is factually inaccurate.  This October 2015 VA opinion further incorrectly noted the date of diagnosis for the Veteran's peripheral neuropathies as 2010.  The Court has held on a number of occasions that a medical opinion premised upon an inaccurate factual premise or an unsubstantiated account is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Moreover, this October 2015 VA opinion overlooks earlier medical findings which document the Veteran's symptom onset.  For example, the record contains a June 2001 nerve conduction study which diagnosed the Veteran with "peripheral polyneuropathy" over the arms and legs.  The Veteran further described his physical symptoms during his psychotherapy sessions.  Notably the Veteran reported his "pain [was] killing him" in January 2001, such that he couldn't sleep.  The Veteran additionally complained of pain and numbness in his feet.  See private treatment records of Dr. R.F. dated January 2001 through December 2005. 

Therefore, the Board is left with a combination of both positive and negative nexus opinions regarding the nexus between the Veteran's current psychological disability and his service-connected peripheral polyneuropathies.  Certain elements of both the positive and negative nexus opinions have their flaws, such as speculation and inaccurate factual reporting.  However, there is no apparent basis for wholly rejecting one opinion and completely favoring another.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

In conclusion, and in light of the foregoing evidence, the Board concludes that the evidence for and against the Veteran's secondary service connection claim is at the very least in relative equipoise, and reasonable doubt will therefore be resolved in his favor.  See 38 U.S.C.A. § 5107;  38 C.F.R. § 3.102.  The Board emphasizes that it is granting secondary service connection for the Veteran's depression on the basis that it is the direct result of his service-connected diabetes mellitus and peripheral polyneuropathies, as opposed to aggravation.  


ORDER

Service connection depression as secondary to the service-connected disabilities of diabetes mellitus and peripheral polyneuropathies is granted, subject to the laws and regulations governing the award of monetary benefits. 



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


